HEANEY, Senior Circuit Judge, joined by LAY, Chief Judge,
concurring.
I concur in Judge Gibson’s opinion. I continue to believe, however, that all of the defendants were prejudiced by the joinder of the defendants charged with murder with those defendants charged with perjury and intimidation of witnesses. As Judges Lay, McMillian, Arnold, Wollman and I pointed out in our statement of December 13, 1988, affirming the district court by an equally divided vote, the mis-joinder and the resulting mass trial devastated the defenses of Perez and La-Fuente. It is my intent by filing this concurring opinion to make sure that the mis-*1394joinder issue is preserved in the event that the parties to this appeal decide to petition the United States Supreme Court for cer-tiorari. No point would be served by my repeating the reason why prejudicial mis-joinder occurred in this case. The reasons are carefully set out in the statement that was filed and published. United States v. Grey Bear, 863 F.2d 572, 573 (8th Cir.1988) (statement of Lay, Chief Judge, joined by Heaney, McMillian, Arnold and Wollman.